Farthing, J. The claimants, L. L. Benoist and R. E. Benoist, doing business as Benoist Brothers Hardware, seek an award against respondent in the sum of $583.60 for merchandise, which was ordered from them in April, 1951, and delivered in July, 1951 to the Department of Public Health of the State of Illinois at the Mount Vernon State Tuberculosis Sanitorium. A stipulation of facts has been filed herein, and is hereby approved. The file contains, in addition, the amended complaint of claimants. The claimants have not been paid for the merchandise, and the time has expired for payment from the applicable appropriation. No defense is made to this claim, and, from the stipulation, the claim appears to be just. An award is, therefore, entered in favor of the claimants, L. L. Benoist and R. E. Benoist, doing business as Benoist Brothers Hardware, for the sum of $583.60 against the respondent, the State of Illinois.